Citation Nr: 1451863	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  13-12 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to May 1957.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for tinnitus but granted his claim of entitlement to service connection for bilateral hearing loss and assigned an initial 0 percent (noncompensable) rating for this disability retroactively effective from May 2, 2011.

As support for his claims, the Veteran testified at a videoconference hearing in February 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

The Board subsequently remanded these claims in March 2014 for further development.  That development since has been completed.  The claims continued to be denied on remand, however, so they are again before the Board for further appellate consideration.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS).  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  All future consideration of this appellant's case, therefore, should take into consideration the existence of this electronic record.

Also note this appeal was advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  At worst, the Veteran has level III hearing loss in his left and right ears, so bilaterally.

2.  Tinnitus is not shown to be present and etiologically related to his service, like his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable rating for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).

2.  The criteria also are not met for entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014).  The Veteran was provided this required notice and information for establishing his entitlement to service connection for these disabilities in a June 2011 letter, prior to the initial adjudication of these claims in the April 2012 rating decision at issue (keeping in mind they both arose in this context), so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

With respect to his hearing loss, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  The U.S. Court of Appeals for Veterans Claims (CAVC/Court) has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  So in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  An April 2013 SOC adjudicated this downstream claim after the Veteran expressed his disagreement with the initial rating assigned for his awarded benefits.  Therefore, he has received all essential notice, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice deficiency along the way.  Neither he nor his representative has alleged any prejudice with regard to the content or timing of the notice, certainly not shown that any such error is outcome determinative of the claims.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  Here, to satisfy this additional obligation, the Veteran's VA records and identified private treatment records have been obtained and associated with the claims file for consideration.  He also was provided VA compensation examinations that, collectively, contain a description of the history of these disabilities at issue, document and consider the relevant medical facts and principles, and record the relevant findings for evaluating his service-connected bilateral hearing loss in relation to the applicable rating criteria.  Opinions regarding the etiology of his claimed tinnitus have not been provided.  However, as discussed below, this is because he denied having tinnitus during his examinations, and therefore no medical nexus opinion could be offered inasmuch as there is no existing tinnitus disability that, in turn, could be attributed to his military service (like his hearing loss that already has been determined to be service connected).

Finally, regarding the February 2014 videoconference hearing before the Board, it was adequate as the presiding Veterans Law Judge (VLJ), the undersigned, duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Indeed, partly because of the hearing testimony, the Board subsequently remanded these claims in March 2014 for further development, and there was compliance, certainly substantial compliance, with the remand directives, in turn allowing the Board to proceed with its adjudication of these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  All reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).


Where entitlement to compensation already has been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all of the evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran's service-connected bilateral hearing loss has been rated, at least initially, as zero-percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 


Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Notably, private treatment records dated in April 2011 include audiometric findings.  However, these records do not indicate whether the Maryland CNC controlled speech discrimination test was used as required by 38 C.F.R. § 4.85.


During a January 2012 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
55
55
70
53.75~54
LEFT
35
65
70
70
60

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 94 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of II in both the left and right ears.

VA treatment records from May 2014 also include audiometric testing,  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
65
75
70
62.5~63
LEFT
45
65
70
70
62.5~63

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 94 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this also corresponds to a hearing level of II in both the left and right ears.


During an August 2014 VA examination, on remand, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
45
60
65
65
58.75~59
LEFT
40
65
60
65
57.5~58

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 84 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of III in both the left and right ears.

The provisions of 38 C.F.R. § 4.86, which governs exceptional patterns of hearing impairment, are inapplicable.  As seen above, at no time were pure tone thresholds 55 dB or above for all four of the specified frequencies.  Similarly, there was no instance in which the threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz.

In sum, during the appeal period, hearing was, at worst, level III in the left ear and also level III in the right ear, so bilaterally.  A comparison between these levels and 38 C.F.R. § 4.85, Table VII, yields a 0 percent evaluation.

During his January 2012 VA examination, the Veteran reported that he had trouble understanding other people and frequently asked them to repeat themselves.  During his August 2014 examination, on remand, he reported difficulty with conversations occurring in noisy environments.  In this circumstance there has to be comment on whether and to what extent his hearing loss affects his employment and social and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  See also Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); and 38 C.F.R. § 4.10 (2013).  Here, though, the competent and credible evidence of record, including these lay statements, does not show that the legal criteria for a higher rating have been met, for the reasons and bases already discussed.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering whether he is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the Rating Schedule for these disabilities shows that the rating criteria reasonably describes his disability level and symptomatology, as discussed above.  A mechanical application of the rating criteria resulted in the assigned noncompensable rating.  Higher schedular ratings are provided for greater levels of hearing impairment, which are not demonstrated by the evidence in this case.  The Veteran's reported symptoms, including communication difficulties, are inherently contemplated by the rating schedule.  There is no indication that his service-connected hearing loss results in any symptoms that fall so far outside the purview of the rating schedule as to render its application inadequate.

III.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Aside from his bilateral hearing loss (which already has been conceded to be the result of his military service, i.e., service connected), the Veteran is claiming entitlement to service connection for tinnitus, which is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type." See Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).

With respect to the first element, current disability, the Veteran is competent to report experiencing tinnitus and its effects.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).  However, his statements must also be credible to ultimately have probative value.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Id.  See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

On his May 2011 claim application, on VA Form 21-526, the Veteran sought service-connected benefits for what he described as "ringing in the ears," so apparently tinnitus.  But during his subsequent January 2012 VA examination, he denied having any complaints of tinnitus.  In still more recent statements, he reported having ringing in his ears regularly, and that he did not know the meaning of the word "tinnitus" when asked about it during his VA examination.  See May 2013 substantive appeal to the Board, on VA Form 9; February 2014 Statement in Support of Claim, on VA Form 21-4138.  He also testified during his February 2014 Board hearing that he did not previously know what "tinnitus" was, but that he now understood it to mean ringing in the ears.  See Hearing Transcript at page 9.

Nevertheless, VA treatment records dated in May 2014, so even since the hearing, show the Veteran again denied having any tinnitus.  He also denied having tinnitus during his August 2014 VA examination, on remand, so also since the hearing.  Notably, private treatment records from April 2011 include an evaluation for hearing loss, but no mention of tinnitus.

To reiterate, while he is competent to report experiencing tinnitus, the Board may consider the inconsistencies in his written and oral testimony in determining the credibility of his statements and, in turn, whether they have actual probative value.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether 
self-interest may be a factor in making such statements).

As explained, the Veteran has given multiple conflicting statements regarding whether he has tinnitus.  Notably, his assertions of having tinnitus have been made exclusively in the context of the VA administrative process, such as in relation to his claim for benefits, statements made in support of this claim, and hearing testimony also offered in support of this claim.  He has consistently denied having tinnitus in medical or diagnostic settings, including during his January 2012 and August 2014 VA examinations, and during May 2014 VA outpatient treatment.  Those 2014 instances occurred specifically after he had clarified during his hearing that he now understood the actual meaning of "tinnitus" (versus just generic hearing loss).  Therefore, given these conflicting statements and the positive reports of tinnitus only in the context of the VA claims process for which he has a self-interest, the Board does not find his statements regarding having tinnitus to be credible.  A fact finder may accept so much of the testimony as believed to be true, and disregard what is believed to be false.  U.S. v. Gilkeson, 431 F.Supp.2d 270, 277 (N.D.N.Y. 2006).

There are no other competent diagnoses of tinnitus.  Therefore, a current disability owing to this condition has not been established.

Even assuming a current tinnitus disability was established, service connection still is not warranted.  The Veteran is service connected for hearing loss, so noise exposure in service already has been conceded.  However, unlike his hearing loss, there is no competent medical nexus opinion linking that noise exposure in service to any current tinnitus (again, even assuming for the sake of argument he has it).  The VA examiners in this case could not provide such an opinion as the Veteran denied any then current problem owing to this condition.  The Veteran, himself, while competent to report tinnitus, has not demonstrated any specialized knowledge or expertise to establish that he is capable of rendering a competent opinion regarding its cause or etiology, especially in relation to what occurred (noise exposure included) during his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of tinnitus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Finally, unlike sensorineural hearing loss (as a type of organic disease of the nervous system), tinnitus is not a listed "chronic" disease under 38 C.F.R. 3.309(a).  Consequently, the Veteran may not establish his entitlement to service connection for tinnitus simply based on his lay assertion of continuity of symptomatology since his service.  Instead, along with the two other requirements of service connection (relevant injury in service and current disability), he has to establish the required nexus or correlation between the noise exposure in service and the current disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the reasons and bases discussed he has not, however, so his claim must be denied.


ORDER

An initial compensable rating for bilateral hearing loss is denied.

Service connection for tinnitus also is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


